Title: From Thomas Jefferson to Hugh Chisholm, 17 November 1823
From: Jefferson, Thomas
To: Chisholm, Hugh


                   
                   
                      
                      
                  
                        Th: Jefferson in acct, with Hugh Chisolm.1810. Nov. 17Balance due H. Chisolm by settlemt
                     136.611811.building bridge over Canal10.1812.laying 7000. bricks in temple @ 4. D.
                     28.1813.alterations in Stone house10184.1815. Sep. 27Payment in full by Th: J. Randolph184.
                        D1814.69. days work of yourself @ 20 D pr month51do of 4. interior workmen @ 10. D.
                     102153.1817.Sundry jobs, stone setting Etc101818the kitchen chimney suppose 10. days201819Lewis plaistering cistern 9. days9
                        
                     1820.Lewis & Stepney 10. days20
                        
                     591814. omissions of acct
                     June 8. pd Nimrod Darnell20.23. cash to yourself1030291824.10. years int. on 153. D.
                     91.80273.801823. Nov. 17. 13. y. int. 112. D 84
                  
               